83362: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25615: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83362


Short Caption:DOWNING (CURTIS) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):32394, 37473, 48175, 48979, 49328, 51113, 56050, 61669, 65065, 65618, 72240, 72240-COA, 75678, 75680, 75680-COA, 82870, 83127, 83127-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A823632, C119521Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCurtis Lundy Downing
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentAdriana Escobar


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/12/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/12/2021MotionFiled Proper Person Motion.  Petitioner's Request to File Longer Petition. (Exhibits attached) (SC)21-23528




08/12/2021Notice/IncomingFiled Proper Person Notice. Affidavit of Indigency in Support of Application to Proceed In Forma Pauperis. (SC)21-23532




08/12/2021MotionFiled Proper Person Motion.  Application to Proceed In Forma Pauperis. (SC)21-23534




08/16/2021Order/ProceduralFiled Order.  This court takes no action in regard to petitioner's motion to proceed in forma pauperis.  The filing fee was waived upon the docketing of this matter.  Petitioner's motion for leave to file a petition in excess of the type-volume limitation is granted.  The clerk of this court shall file the petition received on August 12, 2021.  (SC)21-23810




08/16/2021Petition/WritFiled Proper Person Petition for Writ. Original Proceeding for Writ of Prohibition or, in the Alternative, Mandamus. (Exhibits attached).  (SC)21-23819




09/02/2021Order/DispositionalFiled Order Denying Petition for a Writ of Prohibition or, in the Alternative, Mandamus. "ORDER the petition DENIED." JH/RP/EC. (SC)21-25615




09/20/2021Post-Judgment PetitionFiled Proper Person Appellant's Petition for Rehearing. (SC)21-27166




10/28/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-31030




11/30/2021RemittiturIssued Notice in Lieu of Remittitur Rehearing. (SC).21-34082




11/30/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View